 



EXHIBIT 10.2

DIRECTORS’ DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------



(Adopted By The Board Of Directors On February 17, 2004)

RESOLVED, that effective January 1, 2003, a fixed retainer be paid to each
Director, except employees or former employees of the Company or its
subsidiaries within five years of their termination of employment who are
Directors, for services as a member of the Board of Directors, at a rate of
$50,000 per year; and

FURTHER RESOLVED, that Directors may elect to defer (the “Deferral Election”)
all or a portion of the fixed retainer and meeting fees described below under
the Directors’ Deferred Compensation Plan (the “Plan”) into a bookkeeping
account (“Deferred Compensation Account”) denominated in phantom shares
(“Phantom Shares”) with each Phantom Share equal to the fair market value of one
share of Company common stock. The Deferral Election shall remain in effect for
the calendar year for which made and shall continue in effect for each
succeeding calendar year unless revoked or modified prior to the commencement of
such succeeding year. The Plan terms and provisions shall include the following:

     (1) Dividend equivalents will be accrued on all Phantom Shares under the
Plan. Upon the payment date of each dividend declared on the Company’s common
stock, that number of additional Phantom Shares will be credited to each
Director’s account which is equivalent in value to the aggregate amount of
dividends which would be paid if the number of Phantom Shares credited to each
Director’s account were actual shares of the Company’s common stock.

     (2) Upon termination of service as a Director for any reason, actual shares
of the Company’s common stock equal in number to the number of Phantom Shares
credited to the Director’s account, less any applicable withholding, shall be
promptly paid to the Director or his or her designated beneficiary (or estate if
no beneficiary designated).

     (3) For all purposes of the Plan, the fair market value for the Company’s
common stock and Phantom Shares shall be the mean of the high and low prices of
the Company’s common stock on the relevant date as reported on the New York
Stock Exchange — Composite Transactions Listing (or similar report) or if no
sale was made on such date, then on the next preceding day on which such sale
was made.

1



--------------------------------------------------------------------------------



 



     (4) No award of Phantom Shares shall be assignable or transferable by the
Directors, except by will or by the laws of descent and distribution.

     (5) The number of Phantom Shares credited to a Director’s account shall be
adjusted to reflect any stock split, stock dividend, combination of shares,
merger, consolidation, reorganization, or other change in the structure of the
Company or the nature of the Company’s common stock (the “event”) in the same
manner as the event affects the Company’s common stock.

     (6) The Board of Directors may alter or amend the Plan, in whole or in
part, from time to time, or terminate the Plan at any time, provided, however,
no such action shall adversely affect any rights or obligations with respect to
awards of Phantom Shares previously made under the Plan, without consent of the
individual Director.

FURTHER RESOLVED, that a fee of $1,500 be paid to each Director, except
employees or former employees of the Company or its subsidiaries within five
years of their termination of employment who are Directors, for attendance at
each duly called meeting of the Board and for attendance at each duly called
meeting of any Committee of the Board of which he or she is a member (other than
as Chairman), or which he or she is requested by the Chairman of such Committee
to attend, together with an allowance for any proper expenses incurred in
attending such meeting; and

FURTHER RESOLVED, that a fee of $2,500 be paid to each Director, except
employees or former employees of the Company or its subsidiaries within five
years of their termination of employment who are Directors, for attendance at
each duly called meeting of any Committee of the Board of which he or she is
Chairman, together with an allowance for any proper expenses incurred in
attending such meeting; and

FURTHER RESOLVED, that the officers of the Company be and they severally are
authorized to do and perform each and every act and thing and to execute and
deliver any and all documents as, on the advice of legal counsel of the Company,
such officers may deem necessary or advisable to implement the intent and
purpose of the preceding resolutions, such officer’s execution thereof to be
conclusive evidence of the exercise of the discretionary authority herein
conferred; and

FURTHER RESOLVED, that the foregoing resolutions shall supercede, in their
entirety, the resolutions regarding compensation of directors adopted by the
Board on December 3, 2002.

2